MEMORANDUM **
Shi Jie Pan appeals the 120-month sentence imposed following his jury-trial con*610viction for conspiracy to engage in alien smuggling, in violation of 8 U.S.C. § 1324(a) (1) (A) (v), and illegal alien smuggling, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii). We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.